DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-15 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a device comprising a first die, a second die disposed on the first die, an insulating encapsulation disposed on the active surface of the first die and laterally encapsulating the second die, and a warpage control pattern disposed on and partially covering the rear surface of the first die. 
Claims 16-20 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a method comprising the steps of providing a semiconductor wafer comprising first semiconductor dies, disposing second semiconductor dies on the wafer such that the second dies are electrically connected to the first dies, laterally encapsulating the second dies with a first insulating encapsulation formed on the wafer, forming warpage control patterns on a rear surface of the wafer, and singulating the wafer to form devices each comprising first die among the first dies, at least one second die among the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






Primary Examiner, Art Unit 2818